Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on May 31, 2022 including; 
1a.	a new Title which provides informative value in classifying and searching;
1b.	replacement Drawings for Figures 1A-3C;
	1c.	substitute Specification in both a marked-up and clean version; and 
	1d.	an Information Disclosure Statement,
overcoming each of the previously held objections, thank you.

Regarding Applicant’s remarks on page 14, Allowable Subject Matter, first paragraph. Amended Claim 15 does not contain the limitation pertaining to “the spring pushing the lock component to be disengaged from the lock receiving section”.  
	Examiner contacted the Applicant on June 2, 2022 to introduce US 5,793,270   Beck et al., Figs. 8A-8C as a reference which reads on Claim 15.  Applicant agreed to further amend Claim 15 with the limitations of dependent Claim 18, thus placing Claim 15 in a condition for allowance.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Bonnie M. Smith on June 2, 2022.
The amended application filed May 31, 2022 has been further amended to distinguish the claimed subject matter from known prior art  in the following manner:



   
	15. (Currently Amended) A switch device for opening and closing electric contacts, comprising:
	a lock component comprising a spring portion and a lever portion; and
	a crossbar defining a lock receiving section for engaging with the lever portion,
	wherein the lever portion is pushed by the spring portion to be engaged with the lock
receiving section and hold the crossbar in a lock position when the switch device is in an OFF
operational mode, 
	wherein when the switch device is switched to an ON operational mode, the crossbar is initially in the lock position until the lever portion is moved to disengage from the lock receiving section and release the crossbar from the lock position to enable movement of the crossbar;
	wherein the lever portion is pushed away from the lock receiving section by a spring reaching and contacting an unlock point of the lever portion.

	18. (Cancelled) 
	21 (Currently Amended) – please change dependency from Claim 18 to Claim 15.


Reasons for Allowance
Claims 1-3, 5, 7, 8, 15 and 19-29 are allowed.
Regarding claims 1 and 15; allowability resides, at least in part, with the prior art not showing or fairly teaching a switch device comprising a lock component having a spring portion and lever portion such that the lever portion of the lock component is pushed by its spring portion to engage with a lock receiving section defined in a crossbar thus holding the crossbar in a lock position; wherein a spring contacting an unlock point on the lever portion serves to push the lever away from the lock receiving section thus enabling movement of the crossbar in conjunction with ALL the remaining limitations within respective claims 1 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: US 5,793,270 Beck et al. Figs. 8A-8C show an analogous switch device comprising a lock component having a spring portion (103) and lever portion (95) where the lever portion (95) is pushed by the spring portion (103) to engage with a lock receiving section (101) defined in the crossbar (57) and holds the crossbar in a lock position.
	However Beck et al. does not show a spring contacting an unlock point on the lever portion which serves to disengage the lever from the lock receiving section enabling movement of the crossbar. 

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924
                                                                                                           Mon-Fri   9am-6pm  est                                                                                                                                
                                                                                   Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA GIRARDI/Primary Examiner, Art Unit 2833